NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

LEE C. BLACK,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D19-1136
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 30, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hardee County; Donald G. Jacobsen,
Judge.

Lee C. Black, pro se.


PER CURIAM.

             Affirmed. See Fla. R. App. P. 9.315; Davis v. State, 235 So. 3d 320 (Fla.

2018); Baker v. State, 878 So. 2d 1236 (Fla. 2004); State v. Broom, 523 So. 2d 639

(Fla. 2d DCA 1988); Farrell v. State, 62 So. 3d 20 (Fla. 1st DCA 2011); Branch v. State,

990 So. 2d 585 (Fla. 3d DCA 2008); Luchak v. State, 606 So. 2d 494 (Fla. 4th DCA

1992).



SILBERMAN, MORRIS, and ATKINSON, JJ., Concur.